—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered February 8, 1996, convicting defendant, after a jury trial, of assault in the first degree, assault in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 1¥2 to 4¥2 years, 1 to 3 years, 1¥2 to 4¥2 years and 1 to 3 years, respectively, unanimously affirmed.
*159Defendant’s challenges to the People’s summation are not preserved for appellate review (see, People v Balls, 69 NY2d 641; People v Love, 57 NY2d 1023; People v Nuccie, 57 NY2d 818), and we decline to review them in the interest of justice. Were we to review them, we would find the challenged statements did not convey to the jury that defendant had a duty to testify and were responsive to the evidence and to defense counsel’s summation (see, People v Galloway, 54 NY2d 396; People v Overlee, 236 AD2d 133). The challenged portion of the court’s charge defining reasonable doubt did not impose an obligation on the jury to articulate a basis for such doubt (see, People v Brin, 190 AD2d 512, lv denied 82 NY2d 751). The charge, when viewed as a whole, conveyed the proper legal standards (People v Fields, 87 NY2d 821; see also, People v Cubino, 88 NY2d 998). Concur — Lerner, P. J., Nardelli, Wallach, Williams and Saxe, JJ.